CLEMENS, Senior Judge.
Movant Michael Kemp, hereinafter defendant, appeals the summary denial of his Rule 27.26 motion. We affirm.
Defendant was originally charged in Madison County, but on his motion venue was changed from Madison County to St. Francois County. There he pleaded guilty. Sentencing was postponed for a probation investigation. On defendant’s motion the cause was re-transferred to Madison County for sentencing. Defendant appeared there and was sentenced.
Defendant’s sole point here is that once venue had been changed to St. Francois County the circuit court of Madison County thereafter lacked subject matter jurisdiction to sentence him. Not so. Defendant’s challenge is one of venue, the change of which defendant himself invited. Compare State v. Perkins, 95 S.W.2d 75 (Mo.Sup. banc 1936).
The trial court’s judgment is based on the cited record and is not clearly erroneous. No error of law appears and a full opinion would have no precedential value.
Judgment affirmed in compliance with Rule 84.16(b).
DOWD, C. J., and REINHARD and CRIST, JJ., concur.